DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 and 9 directed to an invention non-elected without traverse.  Accordingly, claims 8 and 9 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.
Response to Arguments
Applicant’s arguments, see pages 5-6, in combination with applicant’s amendments, filed December 10, 2020, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an electrical measurement or inspection apparatus, the apparatus comprising, among other essential elements, a control device configured to identify a desired measurement functionality, to identify a value range of a desired measurement or information on a connected component using the color detected by the color detector, and to adjust a setting in the measurement or inspection apparatus using the color detected by the color detector, in combination with the rest of the limitations of the above claim.  Claims 3-7 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for setting an electrical measurement or inspection apparatus, the method comprising, among other essential elements, identifying a desired measurement functionality, a value range of a desired measurement or information on a connected component using the color detected by the color detector, in combination with the rest of the limitations of the above claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shih (US 2017/0034597) teaches a system of detecting color on a cord and connector and logging the connection in a database but does not teach the claimed “adjust a setting in the measurement or inspection device using the color detected”.  As Shih is concerned with recording that a proper connection is made and tracking the connection, no reason exists to modify Shih to adjust a setting on the device, as claimed.
Wang (US 2019/0318845) teaches identification of correct wire terminals, using color detection but does not teach the claimed “adjust a setting in the measurement or inspection device using the color detected”.
Hoffmann (US 10288410) and Wuyts (US 5709025) teach a camera to observe a color on a wire to ensure the correct wire is feed for connection but does not teach the claimed “adjust a setting in the measurement or inspection device using the color detected”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DOMINIC J BOLOGNA/             Primary Examiner, Art Unit 2877